Citation Nr: 0616367	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-11 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected degenerative disc disease with 
spondylosis of the cervical spine.  

2.  Entitlement to an initial compensable rating for the 
service-connected sarcoidosis.  

3.  Entitlement to an initial compensable rating for the 
service-connected hemorrhoids.  



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
2001.  

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2001, when it was remanded to the 
RO for additional development of the record.  



FINDINGS OF FACT

1.  Beginning on July 1, 2001, the service-connected 
degenerative disc disease with spondylosis of the cervical 
spine have been shown to be manifested by complaints of pain, 
stiffness and occasional flare-ups, but more than slight 
functional impairment due to pain or forward flexion greater 
than 30 degrees but not greater than 40 degrees is 
demonstrated.  

2.  Beginning on July 1, 2001, the sarcoidosis have been 
shown to be manifested by complaints of shortness of breath 
when climbing 3 flights of steps, an occasional dry cough at 
night and night sweats, but neither an FEV-1 at least 114 
percent of predicted, an FEV-1/FVC of at least 85.6 percent 
or a DLCO of at least 99 percent of predicted nor persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids is demonstrated.  

3.  Beginning on July 1, 2001, the service-connected 
hemorrhoids have been shown to be manifested by fecal leakage 
not requiring a pad and to be productive of a disability 
picture that more closely resemble that of large or 
thrombotic hemorrhoids that are irreducible and have 
excessive redundant tissue, evidencing frequent recurrences.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected degenerative 
disc disease with spondylosis of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a 
including Diagnostic Code (DC) 5293 (effective prior to 
September 23, 2002), 5293 (effective September 23, 2002, 
through September 25, 2003; revised effective September 26, 
2003, and codified at 38 C.F.R. § 4.71a, DC 5293) (2005).  

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected sarcoidosis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97 including DC 6846 (2005).  

3.  The criteria for the assignment of a 10 percent rating, 
but not higher for the service-connected hemorrhoids have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114 including DC 7336 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for disabilities of the 
left ankle, left knee, and back.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In letters, dated in August 2003 and December 2004, the RO 
and/or the AMC informed the veteran that in order to 
establish entitlement to an increased evaluation, the 
evidence (preferably dated within the last twelve months) had 
to show that his service-connected disability had gotten 
worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  

They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Moreover, the Statement of the Case (SOC); the Supplemental 
Statement of the Case (SSOC); and a copy of the Board's 
remand notified the veteran and his representative of the 
evidence needed to establish the benefits sought.  Indeed, 
the SSOC set forth the relevant text of 38 C.F.R. § 3.159.  

The SOC and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

As noted, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claims for increased ratings, but he was not provided with 
notice of the type of evidence necessary to establish 
effective dates for the disabilities on appeal.  

Despite the lack of notice provided to the veteran on the 
effective date element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Although he has not been informed of the information and 
evidence necessary to support a claim for an earlier 
effective date for his service-connected cervical spine 
disorder, sarcoidosis, and hemorrhoids, the Board notes that 
the veteran is already in receipt of the earliest date 
possible, i.e., the date after his separation from service.  
38 U.S.C.A. § 5110(a)-(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2005).  

Therefore, with respect to those issues, any question as to 
the appropriate effective date to be assigned is rendered 
moot.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (Where the law, and not the facts, is dispositive of 
the issue, the claim must fail.)  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claims of initial increased 
rating for his service-connected cervical spine disability, 
sarcoidosis, and/or hemorrhoids.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  Sabonis, 6 Vet. App. at 430 (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a no percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

By a rating action in September 2001, the RO granted service 
connection for the following:  degenerative disc disease with 
spondylosis of the cervical spine, evaluated as 10 percent 
disabling; for sarcoidosis, evaluated as noncompensable; and 
hemorrhoids, evaluated as noncompensable.  Those were initial 
rating awards.  

When initial rating awards are at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  


A.  Cervical Spine

Prior to September 23, 2002, a noncompensable rating was 
warranted for intervertebral disc syndrome which was 
postoperative, cured.  A 20 percent rating was warranted for 
intervertebral disc syndrome which was productive of moderate 
impairment and manifested by recurring attacks.  

Those regulations were revised during the pendency of the 
veteran's appeal (67 Fed. Reg. 54345-54349 (August 22, 
2002)).  

Effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  

A 10 percent rating was warranted for incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  

A 20 percent rating was warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  

For the purpose of evaluations under DC 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5293, Note (2).  

If intervertebral disc syndrome was present in more than one 
spinal segment, provided that the effects in each spinal 
segment were clearly distinct, each segment was to be 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or on the basis of incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, DC 5293, Note (3).  

Effective on September 26, 2003, the rating schedule with 
respect to evaluating the veteran's intervertebral disc 
syndrome was, again, revised.  68 Fed. Reg. 51454 - 51456 
(August 27, 2003).  

Under the revised regulations, intervertebral disc syndrome 
is to be rated in one of two ways:  either on the basis of 
the total duration of incapacitating episodes noted above 
(now codified at 38 C.F.R. § 4.71a, DC 5243) or on the basis 
of the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 10 percent rating is warranted when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or, when the combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees; or, when muscle spasm, guarding, or 
localized tenderness does not result in an abnormal gait or 
abnormal spinal contour; or, when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The changes, effective September 26, 2003, no longer require 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate DC.  General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will, therefore, evaluate the veteran's service-
connected spine disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 
117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the June 2004 SSOC.  Since that time, the veteran 
has submitted additional argument and evidence/information in 
support of his claims; and VA has undertaken additional 
development.  As noted above, VA has readjudicated his claims 
based on that additional development.  Therefore, there is no 
prejudice to the veteran in the Board adjudicating the 
claims.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition to degenerative disc disease, service connection 
is in effect for spondylosis of the cervical spine.  

Cervical spondylosis is degenerative joint disease 
(arthritis) affecting the cervical vertebrae, intervertebral 
disks, and surrounding ligaments and connective tissue, 
sometimes with pain or paresthesia radiating down the arms 
as a result of pressure on the nerve roots.  Dorland's 
Illustrated Medical Dictionary 1567 (27th ed. 1988).  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  

At the outset of the veteran's claim, limitation of motion 
of the cervical spine was rated in accordance with 38 C.F.R. 
§ 4.71a, DC 5290.  A 10 percent rating was warranted for 
slight limitation of motion, while a 20 percent rating was 
warranted for moderate limitation of motion.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  

The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.  

A careful review of the evidence discloses that, since the 
veteran's retirement from service, the service-connected 
degenerative disc disease of the cervical spine with 
spondylosis has been manifested primarily by complaints of 
pain, stiffness and occasional flare-ups.  

During VA examinations in May 2001, March 2004, and December 
2004, and during outpatient treatment by Neurosurgery 
Consultants, P.A., in November 2001, the veteran has been 
able to flex neck to at least 45 degrees (see cited VA 
examination reports) and has demonstrated a combined range of 
neck motion of at least 240 degrees.  

The latter was measured during his treatment by Neurosurgery 
Consultants, P.A.  However, it should be noted that, during 
that treatment, rotation was not measured.  

In any event, since the veteran's retirement from service, 
there have been no findings of any more than slight 
limitation of motion of the cervical spine.  

Moreover, the veteran's flexion and combined range of neck 
motion have exceeded the 30 degrees of flexion or the 
combined range of motion of 170 degrees required for the next 
higher evaluation under the revised criteria.  

Although the veteran complained of pain, fatigue, weakness 
and lack of endurance during his March 2004 VA examination, 
it was noted that the veteran's cervical spine disorder did 
not cause the veteran to lose time from work or otherwise 
cause him functional impairment.  

Indeed, objective testing has not shown any muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis of the cervical spine.  

Moreover, there is no evidence of any swelling, heat, 
discoloration, ankylosis, and/or associated neurologic 
deficits including bowel or bladder impairment.  

Absent such evidence, the veteran does not meet the criteria, 
new or old, for an initial rating in excess of 10 percent for 
the service-connected degenerative disc disease of the 
cervical spine with spondylosis.  

Accordingly, an increased initial rating in this case is not 
warranted.  


B.  Sarcoidosis

Sarcoidosis is rated in accordance with 38 C.F.R. § 4.97, DC 
6846.  A noncompensable rating is warranted when there is 
chronic hilar adenopathy or stable lung infiltrates without 
symptoms or physiologic impairment.  

A 30 percent rating is warranted when there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  

When there is active disease or residuals, sarcoidosis is 
rated as bronchitis.  If there is extrapulmonary involvement, 
sarcoidosis is rating under the specific body system 
involved.  

Bronchitis is rated in accordance with 38 C.F.R. § 4.97, DC 
6600.  A 10 percent rating is warranted for a forced 
expiratory volume, after one second (FEV-1) of 71- to 80-
percent of predicted, or; a ratio of FEV-1 to forced vital 
capacity (FVC) of 71 to 80 percent or; a diffusion capacity 
of carbon monoxide in a single breath (DLCO (SB)) of 66- to 
80-percent of predicted.  

In August 2002, the veteran noted that sarcoidosis affected 
multiple areas of his body and manifested itself in different 
ways, such as a spot on his eye, continuous skin rashes, 
swollen lymph gland, swollen and stiff finger joints, 
arthritis and a heart murmur.  

However, the rather extensive records dated since service and 
the reports of his VA examinations show that his sarcoidosis 
has been generally quiescent.  

The evidence shows that the service-connected sarcoidosis has 
been manifested by complaints of shortness of breath when 
climbing three flights of steps, occasional dry cough at 
night and night sweats.  There has been no evidence of weight 
loss or cardiac involvement, nor has he required any 
treatment for that disorder.  

Moreover, the chest X-ray studies have been essentially 
normal; and pulmonary function tests performed during the VA 
examinations in May 2001, March 2004, and December 2004, have 
shown and FEV-1 at least 114 percent of predicted; an FEV-
1/FVC of at least 85.6 percent; and a DLCO of at least 99 
percent of predicted.  

During his March 2004 VA examination, the veteran reported 
that, due to sarcoidosis, he had lost five days of work.  
However, the preponderance of the evidence shows that, since 
service, his sarcoidosis has caused no functional impairment.  

Absent competent evidence of pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids, the veteran cannot meet the 
criteria for an initial compensable rating for the service-
connected sarcoidosis.  

Accordingly, an increased rating in this matter is denied.  


C.  Hemorrhoids

Hemorrhoids (internal and external) are rated in accordance 
with 38 C.F.R. § 4.114, DC 7336.  A noncompensable rating is 
warranted for mild or moderate disability.  A 10 percent 
rating is warranted for large or thrombotic hemorrhoids, 
which are irreducible and which have excessive redundant 
tissue, evidencing frequent recurrences.  

From time-to-time since his retirement from service, the 
veteran has demonstrated internal (September 2005 VA report 
of sigmoidoscopy) and external hemorrhoids (see, e.g., 
October 2003 colonoscopy report from Onslow Memorial Hospital 
and March 2004 VA examination report).  They have been 
manifested primarily by fecal leakage not requiring a pad.  

Hence, the Board finds that the service-connected disability 
picture more nearly approximates that of moderate overall 
impairment so as to warrant a 10 percent rating in this 
matter.  

In August 2005, following a review of the record, a VA 
physician concluded that the veteran had recurrent bleeding 
from his hemorrhoids.  However, she acknowledged that the 
post-service records were sparse in that regard.  

Indeed, the veteran's records are negative for findings of 
persistent bleeding associated with hemorrhoids; and during a 
sigmoidoscopy in September 2005, it was noted that the 
veteran's rectal bleeding was associated with hard-formed 
stools.  

Although the veteran reports treatment with over-the-counter 
medication, there are no findings since service of any large 
or thrombotic hemorrhoids, which are irreducible and which 
have excessive redundant tissue, evidencing frequent 
recurrences.  

The evidence is also negative for any competent evidence of 
secondary anemia and/or fissures.  

Accordingly, absent such evidence, an initial rating of 10 
percent for the service-connected hemorrhoids is warranted.  



ORDER

An initial rating in excess of 10 percent for the service-
connected degenerative disc disease with spondylosis of the 
cervical spine is denied.  

An initial compensable rating for the service-connected 
sarcoidosis is denied.  

An increased initial rating of 10 percent, but not higher for 
the service-connected hemorrhoids is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


